RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 15a0164p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 UNITED STATES OF AMERICA,                                      ┐
                                        Plaintiff-Appellee,     │
                                                                │
                                                                │         Nos. 14-5178/5179
            v.                                                  │
                                                                 >
                                                                │
 MAMADOU BAH (14-5178); ALLAN MARCUS                            │
 HARVEY (14-5179),                                              │
                    Defendants-Appellants.                      │
                                                                ┘
                             Appeal from the United States District Court
                         for the Eastern District of Tennessee at Greeneville.
                         No. 2:13-cr-00048—J. Ronnie Greer, District Judge.
                                          Argued: June 19, 2015
                                    Decided and Filed: July 24, 2015

     Before: ROGERS and MCKEAGUE, Circuit Judges; SARGUS, Chief District Judge.*

                                           _________________

                                                 COUNSEL

ARGUED:        Laura E. Davis, FEDERAL DEFENDER SERVICES OF EASTERN
TENNESSEE, INC., Knoxville, Tennessee, for Appellant in 14-5178. Jonathan Sevier Cave,
THE CAVE LAW FIRM, PLLC, Greenville, Tennessee, for Appellant in 14-5179. Suzanne
Kerney-Quillen, UNITED STATES ATTORNEY’S OFFICE, Greeneville, Tennessee, for
Appellee. ON BRIEF: Laura E. Davis, FEDERAL DEFENDER SERVICES OF EASTERN
TENNESSEE, INC., Knoxville, Tennessee, for Appellant in 14-5178. Jonathan Sevier Cave,
THE CAVE LAW FIRM, PLLC, Greenville, Tennessee, for Appellant in 14-5179. Suzanne
Kerney-Quillen, UNITED STATES ATTORNEY’S OFFICE, Greeneville, Tennessee, for
Appellee.




        *
           The Honorable Edmund A. Sargus, Chief United States District Judge for the Southern District of Ohio,
sitting by designation.




                                                       1
Nos 14-5178/5179                   United States v. Bah, et al.                 Page 2

                                      _________________

                                           OPINION
                                      _________________

       ROGERS, Circuit Judge. This case addresses whether an individual has a reasonable
expectation of privacy in the magnetic strips on credit cards. On May 23, 2013, Morristown
Police Corporal Todd Davidson stopped a rental vehicle driven by Mamadou Bah for speeding in
a construction zone. During the traffic stop, officers placed Bah under arrest for driving on a
suspended license and detained passenger Allan Harvey for “investigatory purposes” after
discovering approximately 72 credit, debit, and gift cards in the rental car’s glove compartment
and trunk. Bah and Harvey filed motions to suppress evidence of the credit, debit, and gift cards
and cell phones found in the car in district court, alleging that the officers had violated their
Fourth Amendment rights by: (1) unlawfully searching the rental car in which Bah and Harvey
were driving, incident to Bah’s arrest; (2) scanning the magnetic strips on numerous credit, debit,
and gift cards found inside the vehicle, without first obtaining a warrant; (3) performing a
warrantless search of a Blackberry cell phone; and (4) unlawfully detaining Harvey following
Bah’s arrest. The district court denied their motions, and Bah and Harvey appeal. Because
Harvey does not have standing to contest the search of Bah’s rental vehicle, Harvey was
reasonably detained during the traffic stop, the warrantless search of Bah’s Blackberry did not
taint the subsequent cell phone searches conducted pursuant to a warrant, and scanning the
magnetic strips of credit and gift cards was not a search, the district court properly determined
that neither Bah nor Harvey’s Fourth Amendment rights were violated.

       On May 23, 2013, Morristown Police Corporal Todd Davidson stopped a white Nissan
Altima for traveling 56 miles per hour in a 35-mile-per-hour construction zone. Davidson
approached the vehicle and found Mamadou Bah in the driver’s seat and Allan Marcus Harvey
reclined in the front passenger seat, “as if he [had been] taking a nap.” Bah gave Davidson his
license and documentation on the Hertz rental vehicle, and Davidson returned to his cruiser to
perform a background check. While running the background check, Davidson observed Harvey
“fumbling around the passenger’s side compartment as if he was either trying to conceal
Nos 14-5178/5179                         United States v. Bah, et al.                         Page 3

something or retrieve something.”1 Because Harvey’s movements made Davidson nervous,2
Davidson called for back-up.

        Before back-up arrived, the records check revealed that Bah’s license had been
suspended.      Consequently, Davidson prepared to arrest Bah, pursuant to police regulation
General Order 500.49. Additionally, because Bah was the only driver listed on the rental
agreement, Davidson decided to tow the vehicle. Once Officer Derrick Johnson responded to the
scene, and Davidson briefed him on the situation, Bah was arrested and secured in Davidson’s
police cruiser. Johnson then ordered Harvey to step out of the vehicle, patted him down, and
asked for Harvey’s identification.

        After Harvey exited the vehicle, Davidson searched it. Bah’s initial arrest report referred
to the search as one conducted incident to Bah’s arrest; during the motion to suppress hearing,
however, Davidson testified that he had simply conducted an inventory search as required by
department policy.        According to Davidson, General Order 200.04-B allows an officer—
provided there is lawful justification to impound the vehicle—to “conduct an inventory search of
the contents of the vehicle and all containers therein.” In addition to searching the glove
compartment and trunk, Davidson requested a K-9 sniff because the car was a rental; Davidson
did “not want the next renter or lessee of the vehicle to be caught with something that they didn’t
know was in the vehicle.”

        During the search, Davidson found a damaged Blackberry cellular phone in the driver’s
side door pocket, two cellular phones in the center console between the passenger and driver
seats, an iPhone in the passenger side door pocket, several cartons of cigarettes in the back seat,
four credit, debit, or prepaid gift cards in the passenger glovebox, and a large quantity of


        1
         The magistrate judge found that the video of the traffic stop corroborated Davidson’s testimony, stating:
       As [Davidson] called in Bah’s drivers license information to his dispatcher and then awaited the
       results of his inquiry, he could easily see into the passenger compartment of the Altima. The
       passenger, defendant Harvey, was in constant motion, moving from side to side, twisting and
       turning; his head would drop from time to time. The movements were so constant, so extensive,
       and so lengthy, it immediately seized the attention of this magistrate judge as the video was
       viewed.
(Emphasis added.)
        2
          Davidson stated several times during the motion to suppress hearing that Harvey’s movements concerned
him. In particular, Davidson felt “uneasy about the stop,” and was so concerned that he didn’t “know if [Harvey]
was retrieving a weapon [or] hiding something.”
Nos 14-5178/5179                         United States v. Bah, et al.                          Page 4

additional cards in a plastic bag in the trunk of the vehicle, inside a bag that Harvey said
belonged to Bah. Upon discovering approximately 68 credit, debit, and gift cards in the trunk,
Davidson “felt that the investigation needed to be furthered[, and] . . . needed to involve an
investigator with the police department.” Davidson then advised Harvey that, although he was
“not under arrest,” he was being placed in “temporary custody.” Bah and Harvey were then both
transported to the Morristown Police Department in handcuffs,3 where four more cards were
found in Bah’s wallet, and five additional cards were found in Harvey’s wallet. Johnson later
found five additional cards in the back seat of the police cruiser in which Harvey had been
transported to the police department for further investigation.

         At the police department, Detective Tracy Bowman and Corporal Gary Bean examined
the items from the rental vehicle and contacted Special Agent Kevin Kimbrough of the
Tennessee Highway Patrol, who had experience with identity theft investigations. Bowman and
Johnson—while waiting for Kimbrough and without a warrant—looked at a text message and
several photographs on the unlocked Blackberry cellular phone. The photographs depicted “a
large amount of cash,” “what appeared to be marijuana,” and a “skimming device,” which can be
used to re-encode magnetic strips. The locked cellular phones were not examined. When
Kimbrough arrived, another officer showed him the photographs from the Blackberry cellular
phone.

         Kimbrough—also without a warrant4—then used a magnetic card reader, or “skimmer,”
to read the information encoded on the magnetic strips of 18 credit, debit and gift cards (those



         3
         Police procedure required that all individuals transported in the back seat of a police cruiser be
handcuffed.
         4
           At the motion to suppress hearing, Kimbrough described the process of reading the cards as a “search”
because the data on the strips could not be seen with the “naked eye.” Nevertheless, he believed that he did not need
a search warrant to scan the magstripes. Kimbrough explained:
          I have personally met with Helen Smith with the U.S. Attorney’s office on previous cases where
          we had discussed whether or not the search warrants were required for the searching of these
          credit/debit cards, whether or not that constitutes a search that’s required by search warrant,
          [and . . .] my understanding from me consorting with the U.S. Attorney’s office [is that] we do not
          have to have a search warrant to search these cards.
Later in the hearing, however, Secret Service Agent Allen testified that scanning the magstripes on the cards was not
a search. He reasoned: “They’re not a computer. They’re not a phone. They’re not a device. In four different
judicial districts that I’ve been in for the last 15 years, that’s never been considered a search of any kind.”
Nos 14-5178/5179                        United States v. Bah, et al.                        Page 5

cards not found in the car’s trunk5). A skimmer is a device similar to that used at gas stations,
restaurants, and grocery stores to read the “magstripe,” or magnetic strip, on cards.                        The
magstripe of any credit, debit, or prepaid gift card typically contains limited, unique information:
an account number, bank identification number (the six-digit number that identifies a particular
financial institution), the card expiration date, the three digit “CSC” code, and the cardholder’s
first and last name. With the exception of the bank identification number and a “few other
additional, unique identifiers,” the information stored on the magstripe mirrors that provided on
the front and back of the card. The magstripe does not typically contain an individual’s birth
date, social security number, mailing address, blood type or other personal data. Because
financial transactions may be conducted using only the data printed on the front and back of a
card, accessing the information stored on the magstripe is not always necessary to make a
charge. An encoding device is required to change, or re-encode, the data on a magstripe.

        Upon scanning the 18 cards, Kimbrough found that a “majority, if not all” of the
magstripes had been re-encoded so that the financial information they contained did not match
the information printed on the front and backs of the cards. Bah and Harvey were then taken into
custody and transported to the Hamblin County Jail.

        In total, officers recovered 86 cards from Bah, Harvey and their vehicle: four cards in the
glove compartment, 68 cards in the trunk, four cards in Bah’s wallet, five cards in Harvey’s
wallet, and five cards in the back seat of Johnson’s cruiser after he had transported Harvey.
Secret Service Special Agent Doug Allen determined that all 68 of the cards seized from the
trunk of the rental vehicle had been re-encoded. The re-encoded account numbers had been
either stolen or compromised, and a number of the associated accounts had already incurred
fraudulent charges.

        Based on his determination that the magstripes had been re-encoded with compromised
or stolen account numbers, Allen obtained a federal search warrant for the cellular telephones
seized following the traffic stop. The warrant affidavit did not refer to any of the information
officers had already viewed on the Blackberry cellular phone. On May 30, 2013, Bah and

        5
         The cards scanned included: (1) four cards found in Bah’s wallet; (2) four cards found in the glove
compartment; (3) five cards found in Harvey’s wallet; and (4) five cards found in the back of the patrol car after
Harvey had been removed.
Nos 14-5178/5179                        United States v. Bah, et al.                        Page 6

Harvey were charged with production, use, or trafficking in counterfeit access devices, and later
indicted.

        Both Bah and Harvey moved to suppress the evidence obtained from the rental vehicle,
arguing that the search could not be justified as a search incident to Bah’s arrest under the rule of
Arizona v. Gant, 556 U.S. 332 (2009). Bah further alleged that the officers, by looking at images
on his cell phone and scanning the magstripes on the cards without first obtaining a warrant, had
performed unlawful searches.6 Harvey further contended that he had been unreasonably detained
during the stop.

        The United States replied that: (1) the search of the rental vehicle was a valid inventory
search, not a search incident to arrest; (2) even assuming arguendo that the search was unlawful
under Gant, the motion should nevertheless be denied because the seized items would have been
inevitably discovered after the vehicle had been towed, impounded and inventoried; (3) under
United States v. Wurie, 728 F.3d 1 (1st Cir. 2013), the defendant’s cellular phone was properly
searched incident to arrest and a warrant was later obtained to search the other cell phones;
(4) the scanning of the magstripes did not constitute an unlawful search because there was no
reasonable expectation of privacy in the data contained on the magstripes; and (5) because
Harvey was properly detained during the pendency of the records check, he was also properly
detained—until the officers could confirm or dispel their suspicions of his involvement in
criminal activity—after Davidson discovered a large quantity of credit/debit/gift cards in the
vehicle.

        After a lengthy suppression hearing, the magistrate judge recommended that the district
court deny Bah and Harvey’s motions to suppress. First, crediting Davidson’s and Johnson’s
testimony, the magistrate judge found that the vehicle search was a valid inventory search. The
judge explained:

        Officer Davidson testified that the Altima had to be towed and impounded
        because:


        6
         Harvey did not specifically challenge the cell phone and magstripe “searches” in his initial motion to
suppress. However, in his “Reply to United States’ Response to Allen Harvey’s Motion to Suppress,” Harvey
attempted to distinguish United States v. Alabi, 943 F. Supp. 2d 1201 (D.N.M. 2013), a case that held that reading
the magnetic strips of a credit/gift card did not constitute a search.
Nos 14-5178/5179                   United States v. Bah, et al.                   Page 7

       (1) Bah was under arrest. For obvious reasons, he could not drive the car.
       (2) In any event, Bah did not have a valid drivers license;
       (3) No one other than Bah was an authorized driver under the Hertz rental
           contract, and the officers could not unilaterally amend the contract to allow
           someone else to drive the car;
       (4) Harvey could not drive the vehicle because he was not an authorized driver
           and his license also was suspended; and
       (5) Both men were from New York and obviously had no “friends or relatives” in
           the Morristown area.
       Defendants’ argument that Officer Davidson’s true motive was to search the
       vehicle for evidence of a crime, and not merely to inventory it prior to its towing
       and impoundment, is rejected. Officer Davidson’s testimony regarding his
       motivation in performing a search of the car is supported by the physical facts. . . .
       The car simply could not stay where it was. . . . And Bah could not move it, and
       neither could Harvey.

The judge also, sua sponte, concluded that Harvey lacked standing to contest the search of the
rental vehicle because Bah was the only authorized driver.

       Second, the magistrate judge rejected Bah’s contention that retrieving data from the
magstripes constituted a search, because “[a]n owner or possessor of a credit, debit, or gift card
has no reasonable expectation of privacy in the data encoded on the magnetic strip.” Third, the
magistrate judge refused to suppress evidence from the cellular phones because, even assuming
that the initial warrantless search of Bah’s cell phone had been unlawful, a warrant was
ultimately obtained without any reference to the allegedly improperly collected information.
And fourth, the magistrate judge found Harvey’s detention reasonable. The magistrate judge
reasoned:

       If it be assumed for the sake of argument that there was no probable cause to
       arrest Harvey until Agent Kimbrough scanned the credit cards, then Harvey’s
       investigative detention for that period of time was reasonable under the
       circumstances. Under those circumstances, the police moved with both diligence
       and dispatch. Indeed, they did all that they could do. But, assumption aside, the
       police already had sufficient probable cause to arrest Mr. Harvey; the scanning of
       the cards by Agent Kimbrough was merely icing on the probable cause cake.
       Perhaps there is an incredibly profligate spender in this country who legitimately
       has in his possession eighty-six credit, debit, and gift cards, but it is unlikely. The
       extraordinary number of credit cards in the car, coupled with Harvey’s frenzied
       movements as Officer Davidson was calling in the information to his dispatcher,
Nos 14-5178/5179                          United States v. Bah, et al.                          Page 8

         constituted probable cause to believe that the cards were stolen or fraudulent and
         that Harvey was involved.

After conducting de novo review, the district court adopted the magistrate judge’s factual
findings, overruled Bah and Harvey’s objections and denied the suppression motions.

         Bah and Harvey entered conditional guilty pleas to “produc[ing], us[ing], and
traffic[king] in counterfeit access devices, in violation of 18 U.S.C. § 1029(a)(1) and
(c)(1)(A)(i).” They preserved, however, their rights to appeal the denials of their respective
suppression motions. The district court then sentenced them to ten months’ imprisonment each,
and this appeal followed.

         On appeal, both Bah and Harvey allege that (1) the warrantless searches of the magnetic
strips on the credit/debit/gift cards violated their Fourth Amendment rights; and (2) the court
erred in failing to suppress information obtained from the seized cell phones.                               Harvey
additionally contends that his detention—following Bah’s arrest—was unreasonable, and that the
court erred in finding that the officers conducted a valid inventory search of the rental vehicle.

         As an initial matter, Harvey—a passenger with no possessory interest in the rental
vehicle—does not have standing to directly contest the legality of the vehicle search on Fourth
Amendment privacy grounds.7               Courts have routinely held that passengers who have no
expectation of privacy or possessory interest in a stopped vehicle do not have standing to
challenge the validity of a subsequent search of that vehicle on Fourth Amendment privacy
grounds. See, e.g., United States v. Decker, 19 F.3d 287, 288−89 (6th Cir. 1994); United States
v. Ellis, 497 F.3d 606, 612 (6th Cir. 2007); United States v. Ghoston, No. 11-20098 Ma/P, 2012
WL 1391967, at *3 (W.D. Tenn. Feb. 27, 2012); United States v. Villaverde-Leyva, No. 1:10-
CR-035-RWS/AJB, 2010 WL 5579825, at *15 (N.D. Ga. Dec. 9, 2010).

         Though Harvey does not have standing to contest the legality of the vehicle search, he
may nevertheless contest the legality of his detention. Passengers have standing to contest the
lawfulness of their seizure, Brendlin v. California, 551 U.S. 249, 251 (2007), and—in doing so—
argue that evidence found during an ensuing vehicle search “should be suppressed as fruits of

         7
           Bah, the only individual authorized to drive the rental car, does not challenge the legality of the vehicle
search, effectively conceding that the officers had performed an “inventory” search prior to towing the vehicle.
Nos 14-5178/5179                    United States v. Bah, et al.                   Page 9

illegal activity,” Ellis, 497 F.3d at 612 (internal quotations and citation omitted). Harvey,
however, cannot show that the credit cards found in the vehicle should be excluded as the fruits
of his unlawful detention for two reasons: (1) the initial traffic stop was lawful; and (2) the credit
cards found in the vehicle were not the “fruits” of Harvey’s continued detention. In contesting
their seizure, passengers often argue that the initial stop was unlawful or that the officers
impermissibly expanded the scope and duration of their detention during the traffic stop. See,
e.g., Brendlin, 551 U.S. at 251; Ellis, 497 F.3d at 612. First, Harvey does not contend—nor can
he—that the initial stop was unlawful. Officer Davidson stopped the vehicle in which Harvey
was a passenger after observing it traveling 56 miles per hour in a 35-mile-per-hour construction
zone.   Second, even assuming that Harvey’s continued detention while Officer Davidson
searched the car was unlawful—a premise refuted below—Harvey still cannot show that the
evidence discovered in the vehicle was the “fruit” of his unlawful detention; rather, the cards
found in the vehicle were the “fruits” of Bah’s arrest for driving on a suspended license and the
subsequent need to tow and inventory—pursuant to standard police operation procedures—the
vehicle. Stated another way, if we were to suppose that at the time of Bah’s arrest, the police had
indicated that Harvey was free to leave, the cards in the vehicle would still have been discovered
because they were located in a car rented and controlled by Bah (who had been arrested), a car
over which Harvey had no control. Ultimately, because Harvey’s continued detention was not
the cause of the search of Bah’s rental vehicle and Harvey does not contest either the legality of
the initial stop or Bah’s arrest, Harvey cannot show that the credit, debit and gift cards found
during the vehicle search should be suppressed as the fruits of his unlawful detention.

        Harvey does, however, have standing to contest the reasonableness of his prolonged
detention and argue that the cards found in his wallet and those found in the back seat of Officer
Johnson’s police cruiser should have been excluded. Harvey’s pre-arrest detention, however,
was reasonable in light of the totality of the circumstances because the officers—during the
course of the traffic stop—had both reasonable suspicion and probable cause to continue
Harvey’s investigative detention and, in any event, pursued their investigation diligently and
without undue delay.      The Fourth Amendment prohibits only unreasonable searches and
seizures. U.S. Const. amend. IV. To determine whether a search was “unreasonable,” a court
must consider the “totality of the circumstances.” Ohio v. Robinette, 519 U.S. 33, 39 (1996).
Nos 14-5178/5179                    United States v. Bah, et al.                Page 10

Here, after Officer Davidson initiated the traffic stop, the legality of which Harvey does not
contest, Officer Davidson had two lawful reasons for asking Harvey to exit the vehicle and
provide identification even after Bah had been arrested. First, Officer Davidson had observed
Harvey “fumbling around the passenger’s side compartment,” which gave Officer Davidson
reasonable suspicion that Harvey could be armed or trying to hide a weapon in the vehicle.
Officer Davidson’s fear for officer safety, in turn, afforded him the right to ask Harvey to exit the
vehicle and provide identification, and to conduct a protective sweep of the passenger
compartment. “‘A concern for officer safety permits a variety of police responses in differing
circumstances, including ordering a . . . passenger out of a car during a traffic stop, . . . and
conducting pat-down searches upon reasonable suspicion that they may be armed and
dangerous.’” United States v. Campbell, 549 F.3d 364, 372 (6th Cir. 2008) (quoting Bennett v.
City of Eastpointe, 410 F.3d 810, 822 (6th Cir. 2005)) (emphasis in original). Concerns for
officer safety also permit an officer to “‘ask the detainee a moderate number of questions to
determine his identity and to try to obtain information confirming or dispelling the officer’s
suspicions.’” Id. (quoting United States v. Butler, 223 F.3d 368, 374 (6th Cir. 2000)). “[I]f an
officer possesses a reasonable suspicion that a suspect is armed and dangerous, he may conduct a
brief protective sweep of the suspect’s vehicle, so long as that search is constrained to places
where a weapon may be hidden.” United States v. Graham, 483 F.3d 431, 439−40 (6th Cir.
2007).

         Second, Officer Davidson was planning to conduct an inventory search in accordance
with City of Morristown General Orders 500.51, ¶ 6, and 200.04B, ¶ I.1.a, before having the
vehicle towed, which would necessarily require that Harvey exit the vehicle. Inventory searches
of vehicles subject to impoundment are permitted, provided the scope of the inventory search is
authorized by standardized police procedures. Colorado v. Bertine, 479 U.S. 367, 371, 374−76
(1987). Thus, the officer’s request that Harvey exit the vehicle and provide identification—and
the subsequent search of the passenger compartment—was not unreasonable under the
circumstances.

         Once Officer Davidson discovered four credit, debit, and gift cards in the glovebox—the
same area where Davidson had previously observed Harvey “fumbling around”—and 68 credit,
Nos 14-5178/5179                    United States v. Bah, et al.                Page 11

debit, and gift cards in the trunk during the inventory search, the officers had probable cause to
arrest Harvey on suspicion of identity theft. Probable cause is a common-sense concept defined
by the “practical considerations of everyday life on which reasonable and prudent men, not legal
technicians, act.” Maryland v. Pringle, 540 U.S. 366, 370 (2003) (internal quotations and
citation omitted).    “The probable-cause standard is incapable of precise definition or
quantification into percentages because it deals with probabilities and depends on the totality of
the circumstances.” Id. at 371. As the magistrate judge explained, the record here suggests that
Officer Davidson, upon finding such a large quantity of cards, had “probable cause to believe
that Harvey at the very least jointly possessed them with Bah and that they were fraudulent”:

       [T]he police already had sufficient probable cause to arrest Mr. Harvey; the
       scanning of the cards by Agent Kimbrough was merely icing on the probable
       cause cake. Perhaps there is an incredibly profligate spender in this country who
       legitimately has in his possession eighty-six credit, debit, and gift cards, but it is
       unlikely. The extraordinary number of credit cards in the car, coupled with
       Harvey’s frenzied movements as Officer Davidson was calling in the information
       to his dispatcher, constituted probable cause to believe that the cards were stolen
       or fraudulent and that Harvey was involved.

Even though the officers chose not to arrest Harvey until after the cards had been scanned at the
station, the officers nevertheless had probable cause to detain him at the scene of the traffic stop,
thus justifying his continued detention and transport to the police station. As a result, the cards
found in Harvey’s wallet and in the back seat of the police cruiser were properly admitted.

       Harvey contends, however, that there was a brief period during the traffic stop when the
officers had neither reasonable suspicion nor probable cause to detain him: the time between
when Officer Davidson concluded his search of the passenger compartment, having found no
weapons, and Officer Davidson’s search of the trunk. However, a review of the traffic stop
video does not support such a finding.        Harvey is asked to exit the vehicle and provide
identification approximately ten minutes into the traffic stop.        At 10:22, Officer Johnson
conducts a weapon check of Harvey and at 11:16, calls in Harvey’s license information for a
background check. Around 12:25, Officer Davidson begins the inventory search on the driver’s
side, and between 13:51 and 15:15, searches the passenger compartment. It is not until 16:03
that Officer Davidson mentions that Harvey’s license was not valid—thus concluding the
identification check—though, on the basis of poor quality audio, the officers may have learned of
Nos 14-5178/5179                    United States v. Bah, et al.                 Page 12

Harvey’s suspended license as early as 13:10. Officer Davidson then starts his search of the
trunk at approximately 15:30, after Harvey had already informed the officers that he had a bag in
the trunk.    Officer Davidson searches Harvey’s bag until approximately 19:45.               Shortly
thereafter, Officer Davidson discovers the debit, credit, and gift cards in the other bag in the
trunk.

         Under Harvey’s logic, officers had neither reasonable suspicion nor probable cause to
detain him between 15:15—the end of Officer Davidson’s search of the passenger
compartment—and 20:05 (the point at which the cards were found), a time period of at most five
minutes. Harvey, however, ignores two key facts. First, Officer Davidson had reasonable
suspicion to detain Harvey for investigatory purposes after he found four credit/debit/gift cards
in the glove box—the area where Harvey had previously been “fumbling around.” In fact, at
18:40, while still conducting a search of Harvey’s bag in the trunk, Officer Davidson asked
Harvey about the cards found in the glove box, showing particular interest in the fact that one of
the cards had not yet been activated. Harvey’s furtive movements in the area where the cards
were found and the fact that one of the cards had not yet been activated, provided the reasonable
and articulable suspicion of criminal activity needed to justify Harvey’s further investigatory
detention. “[O]nce the purpose of the traffic stop is completed, a motorist cannot be further
detained unless something that occurred during the stop caused the officer to have a reasonable
and articulable suspicion that criminal activity was afoot.” United States v. Urrieta, 520 F.3d
569, 574 (6th Cir. 2008) (internal quotations and citation omitted).            And given that the
“investigatory detention” lasted at most five minutes, the record supports finding that the officers
diligently pursued their investigation under the circumstances. “In assessing whether a detention
is too long in duration to be justified as an investigative stop, . . . it [is] appropriate to examine
whether the police diligently pursued a means of investigation that was likely to confirm or
dispel their suspicions quickly.” United States v. Sharpe, 470 U.S. 675, 686 (1985) (citation
omitted).

         Second, less than fifteen seconds after Officer Davidson completed his search of the
passenger compartment, and before Officer Davidson began a search of the trunk, Harvey
informed the officers that one of the bags in the trunk belonged to him. In light of this
Nos 14-5178/5179                    United States v. Bah, et al.              Page 13

information, it would have been reasonable for the officers to assume that Harvey did not intend
to leave without his belongings.       It follows that Harvey’s continued detention as Officer
Davidson searched Harvey’s backpack for weapons was reasonable, particularly given Harvey’s
furtive movements and Officer Davidson’s concerns regarding officer safety. The 68 credit,
debit and gift cards were found almost immediately after Officer Davidson completed his lawful
search of Harvey’s bag. The record does not support finding that Harvey’s continued detention
for the five contested minutes was unreasonable.

       Harvey mistakenly relies on Rodriguez v. United States, 135 S. Ct. 1609 (2015), a case in
which the Supreme Court recently held that, absent reasonable suspicion, police officers cannot
prolong a traffic stop—even for seven to eight minutes—solely to conduct a dog sniff. Harvey
cites Rodriguez to argue that his continued detention following Bah’s arrest for “the purposes of
an ‘inventory search’ of the trunk was unlawful.” (Emphasis added.) Yet, in so arguing, Harvey
minimizes the facts of his case and fails to acknowledge meaningful, factual distinctions between
his detention and that described in Rodriguez. For instance, unlike in Rodriguez where the
officers extended the traffic stop—without any individualized suspicion—after all tasks tied to
the traffic infraction had been completed, id. at 1614, 1616, the officers here had reasonable
suspicion to continue Harvey’s detention: during the protective sweep of the passenger
compartment—which Harvey in his Rule 28(j) Letter apparently concedes was lawful—they
found four credit, debit and gift cards, including one which had not yet been activated, in the
glove box where Harvey had been “fumbling around.” Thus, Harvey was not detained for “the
purposes of an ‘inventory search,’” a search that would have been conducted even if Harvey had
been released, but rather to permit the officers to confirm or dispel their suspicions surrounding
the cards. Second, where the police officers in Rodriguez refused to let Rodriguez leave after the
citation had been issued, much of Harvey’s continued detention resulted from his decision to
inform the officers that he had a bag in the trunk.

       The warrantless scans of the magnetic strips on the credit, debit, and gift cards also did
not violate Bah’s and Harvey’s Fourth Amendment rights because the scans did not constitute a
“search.” The Fourth Amendment provides, in pertinent part, that “[t]he right of the people to be
secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,
Nos 14-5178/5179                          United States v. Bah, et al.                         Page 14

shall not be violated.” U.S. Const. amend. IV (emphasis added). No “search” occurred when
law enforcement read the magnetic strips on the backs of the fraudulent cards because: (1) the
scans did not involve a physical intrusion of a constitutionally protected area—as required under
the trespass-based search analysis; and (2) the scans did not violate the cardholders’ reasonable
expectations of privacy under Katz v. United States, 389 U.S. 347 (1967), and cases following
Katz.

         First, the scans of the magnetic strips of the credit and gift cards did not involve physical
intrusions into constitutionally-protected areas. As the district court in United States v. Alabi,
943 F. Supp. 2d 1201 (D.N.M. 2013) explained,8 “both United States v. Jones[, 132 S. Ct. 945
(2012)] and Florida v. Jardines[, 133 S. Ct. 1409 (2013)] involved situations in which ‘the
Government obtain[ed] information by physically intruding’ into an area,” either by physically
attaching a GPS device to a private individual or invading the curtilage of an individual’s home
to conduct a dog sniff. Alabi, 943 F. Supp. 2d at 1265 (citation omitted). “[S]liding a card
through a scanner to read virtual data[, however,] does not involve” any such physical invasions.
Id. Thus, when law enforcement officers lawfully possess credit, debit or gift cards, scanning the
cards to read the virtual data contained on the magnetic strips involves no physical penetration of
constitutionally protected space. Id.

         Second, even assuming for the sake of argument that Bah and Harvey hold a subjective
expectation of privacy in the magnetic strips9—strips that include their account number, a bank
identification number, the card’s expiration date, a three digit “CSC” code, and, at times, the
cardholder’s first and last name10—neither Bah nor Harvey holds a reasonable expectation of


         8
          The Tenth Circuit affirmed this district court judgment in United States v. Alabi, 597 F. App’x 991 (10th
Cir. 2015), holding that the evidence obtained from reading the magnetic strips on the credit card was admissible
under the inevitable discovery doctrine. Id. at 1000. The court did not address “whether the scan of the strips
constituted a search for Fourth Amendment purposes, and, if so, whether that search was reasonable.” Id.
         9
          This is far from clear. As the court in Alabi noted, “courts have invoked [the subjective expectation
prong] to hold that a person’s disclosure of something in which the person asserts he or she has a reasonable
expectation of privacy precludes finding the manifestation of such a subjective belief.” 943 F. Supp. 2d at 1274.
Though there is no evidence definitively proving that Bah and/or Harvey had yet used any of the magnetic strips on
the credit cards to purchase goods, Agent Allen testified at the motion to suppress hearing that some of the
associated accounts had already incurred fraudulent charges. It is possible that, had Bah and Harvey already
knowingly used the credit cards in public, they would fail to meet even the subjective prong of the Katz test.
         10
           At oral argument, counsel for Bah and Harvey both contended that the “most private” information
disclosed when officers scan a gift/credit/debit card is the amount of money remaining on the cards. The parties did
not, however, raise this argument in their briefs and, in any event, we do not find the argument persuasive. After all,
Nos 14-5178/5179                        United States v. Bah, et al.                       Page 15

privacy in the magnetic strips. Because the information on the magnetic strips, with the possible
exception of a “few other additional, unique identifiers,” mirrors that information provided on
the front and back of a physical credit, debit or gift card, and the magnetic strips are routinely
read by private parties at gas stations, restaurants, and grocery stores to accelerate financial
transactions, such an expectation of privacy is not one that society is prepared to consider
reasonable. Courts “must determine whether the [individual’s] subjective privacy interest is
‘legitimate,’ by analyzing whether it is an ‘interest in privacy that society is prepared to consider
reasonable.”’ Alabi, 943 F. Supp. 2d at 1275 (quoting Illinois v. Caballes, 543 U.S. 405, 409
(2005)).

        Every court to have addressed this question has reached the same conclusion. Some
courts have stressed that there can be no reasonable expectation of privacy in an account
number—and consequently, magnetic strip—that is routinely shared with cashiers every time the
card is used. For instance, in United States v. Medina, No. 09-20717-CR, 2009 WL 3669636
(S.D. Fla. Oct. 24, 2009) (rev’d on other grounds), the court emphasized that “the credit card
holder voluntarily turns over his credit card number every time he uses the card,” and then found
that there is “no expectation of privacy in that number.” Id. at *11. The court in United States v.
Briere de L’Isle, No. 4:14-CR-3089, 2014 U.S. Dist. LEXIS 151078 (D. Neb. Oct. 24, 2014),
likewise suggested that “[s]ociety is not prepared to accept as legitimate an asserted privacy
interest in information that any member of the public may see.” Id. at *7.

        Other courts have emphasized the fact that the scan of the magnetic strip reveals little—to
potentially nothing—that cannot be viewed on the front and back of the physical card;
consequently, these courts have reasoned that once law enforcement personnel have lawful,
physical possession of the card, the scan does not constitute a separate “search.” In Medina, for
instance, the court explained:

        The magnetic strip on the back of a credit card, unlike a hard drive or an external
        electronic storage device, is designed simply to record the same information that
        is embossed on the front of the card. On a legitimate card the information will
        match. A credit card reader merely verifies the information that cannot be read by


officers in lawful possession of an individual’s wallet can count the money present. The additional information
provided by a scan of a gift card—namely, that an individual spent a specific amount of money at a specific store—
is not a meaningful distinction, particularly given that the store is disclosed on the face of the card.
Nos 14-5178/5179                    United States v. Bah, et al.                Page 16

       the naked eye. Using a credit card reader to verify that the information matches is
       analogous to swiping a driver’s license (featuring a magnetic strip with
       biographical information encoded therein) through a police vehicle computer to
       run a background check. It is analogous to using an ultraviolet light to detect
       whether a treasury bill is authentic, an act that even Defendant does not contend
       constitutes a separate “search.”

2009 WL 3669636, at *10. The court in Alabi similarly reasoned:

       Issuing financial institutions store on their credit and debit cards’ magnetic strips,
       when they issue a credit or debit card to a cardholder, the same information on
       every card that they issue: one character and then the account information
       identical to the account information embossed on the front of the front of the card.
       [ . . .]
       A privacy expectation in the account information on credit and debit cards’
       magnetic strips—separate and beyond the credit and debit cards themselves—is
       [thus] not objectively reasonable.
943 F. Supp. 2d at 1279−80.

       Finally, other courts focus on the fact that a scan of the magnetic strip will usually only
disclose the presence or absence of activity that is not legal. The reasonable-expectation-of-
privacy test in concept “presupposes an innocent person,” Florida v. Bostick, 501 U.S. 429, 438
(1991), and “government conduct that only reveals the possession of contraband compromises no
legitimate privacy interests.” Briere de L’Isle, 2014 U.S. Dist. LEXIS 151078, at *9 (citing
Caballes, 543 U.S. at 408−09). The Alabi court thus reasoned:

       Similar to a drug sniff alerting the handler only to the presence of narcotics—
       information about illegal activity—scanning credit and debit cards to read the
       information contained on the magnetic strips, when law enforcement already has
       physical possession of the cards, will disclose “only the presence or absence of”
       illegal information: either the information disclosed is the same information on
       the outside of the credit and debit cards, or is information about a different
       account, used to commit credit card fraud. . . . Such a limited investigatory
       technique to quickly and obviously provide information whether the payment
       form is being used criminally . . . does not violate the Defendant’s right to be
       secure in their person, house, papers, or effects.
943 F. Supp. 2d at 1271, 1273. The question presented here lies at “an intersection . . . between
the principle that there is no legitimate privacy interest in already-known information, and . . . no
legitimate privacy interest in contraband.” Briere de L’Isle, 2014 U.S. Dist. LEXIS 151078, at
Nos 14-5178/5179                   United States v. Bah, et al.                 Page 17

*9. In light of those principles, when law enforcement has lawful physical possession of the
credit, debit and gift cards—as the officers did here—there is no separate privacy interest in the
magnetic strip beyond that in the cards themselves.

       Two arguments raised by Harvey and Bah deserve a brief response. First, Harvey
contends that because he did not “voluntarily relinquish[] the data by offering it for use to obtain
a good in return,” the reading of the magnetic strip was a search. Bah, somewhat similarly,
appears to suggest that, because the average American, “[w]hen arrested for a suspended license
. . . would not anticipate law enforcement going through their wallet and swiping anything with a
magstripe through a reader,” the scans were unlawful searches. It is true that neither Harvey nor
Bah “consented” to the scans or “relinquished” their cards in the course of a financial
transaction; however, because law enforcement here came into lawful possession of the cards, as
outlined above, Bah and Harvey retained no additional privacy interest in the magnetic strips.

       Second, because the magnetic strip on a credit card does not contain the same quality or
quantity of personal information that can be found on cell phones, computers, or cassette tapes,
the reasoning underlying the Court’s recent opinion in Riley v. California, 134 S. Ct. 2473
(2014), does not apply. In holding that cell phones generally cannot be searched without a
warrant, the Riley Court focused on the “quantity and quality of personal information that can be
obtained from a modern smartphone, and the expectation of privacy that an individual may have
in such information.” Briere de L’Isle, 2014 U.S. Dist. LEXIS 151078, at *10−*11 (discussing
Riley). “Modern cell phones,” the Court explained, “implicate privacy concerns far beyond those
implicated by the search of a cigarette pack, a wallet, or a purse.” Riley, 134 S. Ct. at 2488−89.
The cell phone’s storage capacity alone permits “[t]he sum of an individual’s private life [to] be
reconstructed through a thousand photographs labeled with dates, locations, and descriptions”
and “collects in one place many distinct types of information—an address, a note, a prescription,
a bank statement, a video.” Id. at 2489.

       No such concerns are present here. The storage capacity of the magnetic strip of a credit,
debit or gift card pales in comparison to that of a computer hard drive, cell phone, or even
audiocassette. According to Bah, each magstripe contains three data strips which hold only
79 alphanumeric characters, 40 numeric characters, and 107 numeric characters, respectively.
Nos 14-5178/5179                    United States v. Bah, et al.                  Page 18

Given the magnetic strip’s limited storage capacity, a reading of it—even assuming it had been
re-encoded—would not allow officers to reconstruct an individual’s private life. Further, the
evidence stored on the strip—which, unless re-encoded, would more or less match that provided
on the front and back of the card—is not the highly personal information an individual would
expect to keep private, especially after the physical card is in the lawful possession of law
enforcement or a cashier. In fact, as the court in Briere de L’Isle explained:

       A credit card’s stored information, unlike a smartphone’s, is intended to be read
       by third parties. That is the only reason for its existence. There is simply no basis
       to extend Riley to digital information that literally has no purpose other than to be
       provided to others to facilitate financial transactions.

2014 U.S. Dist. LEXIS 151078, at *11; see also Alabi, 943 F. Supp. 2d at 1284. It is true, as Bah
contends, that warrants are required to listen to the contents of cassette tapes and “magnetic
storage media” requests are often included in warrant applications; Bah, however, fails to
appreciate that the magnetic strip on a credit, debit, or gift card, given its limited storage capacity
and tendency to contain only that information that would already be known to an individual in
lawful possession of the physical card, is readily distinguishable from storage media where the
contents are often truly unknown. Our holding today is limited in scope—addressing only the
ability of police enforcement to conduct warrantless searches of the magnetic strips on credit
cards, gift cards and debit cards—and we do not address hypothetical magnetic strips of the
future that may have greater storage capacity and tend to store more private information.

       Finally, the initial, warrantless search of Bah’s damaged Blackberry cell phone incident
to Bah’s arrest was unconstitutional, a point conceded by the United States in light of the
Supreme Court’s recent opinion in Riley v. California, 134 S. Ct. 2473 (2014). “[A] warrant is
generally required before [a cell phone] search, even when a cell phone is seized incident to
arrest.” Id. at 2493.

       Despite the Fourth Amendment violation, however, the district court properly denied Bah
and Harvey’s motions to suppress because the officers’ initial, unconstitutional search of the
Blackberry did not taint the subsequent cell phone searches conducted pursuant to the later-
Nos 14-5178/5179                          United States v. Bah, et al.                        Page 19

obtained search warrant.11 Here, the magistrate judge’s determination of whether to issue the
warrant was not tainted by the illegally obtained evidence because Officer Allen intentionally
omitted any discussion of such evidence from the warrant affidavit,12 relying instead on the
results of the scans of the magnetic strips of Bah’s and Harvey’s counterfeit cards to establish
probable cause.       In analogous—though not identical—situations where tainted evidence is
actually included in the warrant affidavit, courts have found that its “mere inclusion . . . does not,
by itself, taint the warrant or the evidence seized pursuant to the warrant,” such that exclusion is
automatically required. United States v. Reilly, 76 F.3d 1271, 1282 n.2 (2d Cir. 1996) (internal
quotation marks and citation omitted). Instead, in determining whether to apply the exclusionary
rule, courts remove the illegally obtained fact from the affidavit and “consider[] whether there is
still sufficient information to establish probable cause” for the search. United States v. Davis,
430 F.3d 345, 357−58 (6th Cir. 2005); see also Reilly, 76 F.3d at 1282 n.2. By omitting the
tainted evidence from the warrant affidavit, Officer Allen voluntarily removed—ex ante—the
“illegally obtained facts” and permitted the magistrate judge to make an untainted probable cause
determination. Because neither Bah nor Harvey argues that the warrant affidavit failed to
establish probable cause in the first instance, exclusion is not warranted.

         We are, however, troubled by the officer’s failure to inform the magistrate judge that,
prior to the warrant application, separate officers had conducted a warrantless search of the
Blackberry. A review of the particular circumstances of this case, however, supports finding that
the omission here was made in good faith—in an attempt not to taint the warrant application,
rather than as a means to conceal unlawful police conduct.13 In particular, the officers here
conducted the warrantless cell phone search at a time when the law regarding the

         11
          Neither Bah nor Harvey argues that absent the warrantless search of the Blackberry, the officers would
not have applied for a warrant to search the cell phones in the first instance. Consequently, we do not address
whether the images found on the Blackberry “tainted” the officers’ decision to seek a search warrant in the first
instance.
         12
             Bah concedes that “[t]he taint of the warrantless search of the cell phone would be nullified by a search
warrant, provided the warrant’s affidavit of probable cause did not contain information obtained during the
warrantless search of the phone or otherwise obtained in violation of the Fourth Amendment’s protections”; Harvey
does not so concede, contending instead—without citation to authority—that a later-obtained warrant can never cure
an initial, unlawful search. We can find no support in our precedent for this bald assertion.
         13
            Under different circumstances, however, where the officers’ good faith is less evident or evidence
indicates that it was standard police practice to obtain warrants only after finding—through unlawful, warrantless
searches—incriminating evidence, the outcome might very well differ.
Nos 14-5178/5179                         United States v. Bah, et al.                        Page 20

constitutionality of warrantless cell phone searches incident to arrest was unsettled.14 Officer
Johnson and Detective Bowman appear to have genuinely believed that cell phone searches
incident to arrest were constitutional. When Agent Kimbrough—who believed a warrant was
required—requested that the cell phones be powered off until a warrant could be obtained,
however, Johnson and Bowman immediately complied. Agent Allen then obtained a search
warrant to search all four cell phones, relying on an affidavit that did not contain any information
from the warrantless search of the Blackberry. Though the warrantless cell phone search was
later found unconstitutional, the officers’ overall conduct suggests a desire to afford Bah and
Harvey their Fourth Amendment protections. In this particular set of facts, to find exclusion
warranted would do nothing more than impose a “costly toll upon truth-seeking and law
enforcement objectives” and “offend[] basic concepts of the criminal justice system” by “letting
guilty . . . defendants go free,” without a true deterrent effect. Herring v. United States, 555 U.S.
135, 141 (2009) (internal quotation marks and citations omitted).

       The judgments of the district court are affirmed.




       14
            As the magistrate judge explained on August 8, 2013:
       There is a split of authority on this issue [of whether a warrant was required to search a cell phone
       incident to arrest]. The First Circuit holds that the police may not search the contents of a cell
       phone without first obtaining a search warrant, United States v. Wurie, [728 F.3d 1] (1st Cir.
       2013). The Fifth and Seventh Circuits have held that a cell phone in the possession of an arrestee
       may be searched by the police without a warrant as incidental to the arrest; see, United States v.
       Finley, 477 F.3d 250 (5th Cir. 2007), and United States v. Ortiz, 84 F.3d 977 (7th Cir. 1996). The
       Sixth Circuit has not yet addressed the issue.